Citation Nr: 1137002	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-36 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable disability rating from September 18, 2006 to January 20, 2009, and a disability rating higher than 20 percent from January 21, 2009 for bilateral hearing loss.

2.  Entitlement to an effective date earlier than September 18, 2006, for the grant of service connection for bilateral hearing loss.

3.  Entitlement to an effective date earlier than September 18, 2006, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to August 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2007, November 2007, July 2009 and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In the January 2007 rating decision, the RO granted service connection for bilateral hearing loss and assigned an initial disability rating of 0 percent, effective September 18, 2006.

In the November 2007 rating decision, the RO, in part, granted service connection for tinnitus, and assigned an initial disability rating of 0 percent, effective January 5, 2007 and continued the Veteran's noncompensable disability rating for bilateral hearing loss.  

In the July 2009 rating decision, the RO granted a higher disability rating of 20 percent for bilateral hearing loss, effective January 21, 2009.  As a higher schedular evaluation for this disability is possible, the issue of entitlement to a rating in excess of 20 percent remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In the February 2011 rating decision, the RO granted an earlier effective date of September 18, 2006 for service connection for tinnitus.  As the Veteran claims that the effective date for service connection should be August 25, 2004, the issue remains before the Board on appeal.  See AB, supra.

Of preliminary importance, because the claim for a higher rating for the Veteran's service-connected bilateral hearing loss involves a request for higher ratings following the grant of service connection, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for a previously service- connected disability). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his October 2008 and October 2009 substantive appeals, the Veteran requested a hearing at the RO before a Member of the Board.  

Additionally, in a June 2011 statement, the Veteran's representative reiterated the Veteran's desire to have a hearing before the Board.

To date, the Veteran has not been afforded the requested hearing, and there is no indication that he has withdrawn his request or otherwise waived his right to a Board hearing; hence, the hearing must be scheduled.  See 38 C.F.R. § 20.700 (2010).


Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a hearing in accordance with applicable procedures.  The Veteran and his representative should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2010).  





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


